AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                               Page I of I



                                      UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                v.                                                     (For Offenses Committed On or After November I, 1987)


                        Sara Damian-Tirado                                             Case Number: 2:19-mj-9129

                                                                                       Leah Weatherly Gonzales
                                                                                       Defendant's Attorney


REGISTRATION NO. 82672479

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ~----"-~~~~-~~~~~~~-~~-~~~-~~--

D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                                      Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                             1

D The defendant has been found not guilty on count(s)                          ~~~~~~~-~~~~-~~~~~-




D Count(s)                                                                              dismissed on the motion of the United States.
                  ~-~~~~-------~~~~-




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              D TIME SERVED                                        00 _ _ _4_0.o.......__ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, April 18, 2019




                                                 APR 1 g 2019                HO ORABLE RUTH B      EZ MONTENEGRO
                                  .                                            TED STATES MAGISTRATE JUDGE


Clerk's Office Cop~;u                   ·=""·'·
                                 I"-~~:::::·,1: .. t:.~:. ?:·~1:~.1.~:· C:~YR.!,.~ I
                                                            '~,fo''.O:.:%'i1J                                                       2: 19-mj-9129
